IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-77,155-01 & WR-77,155-02


EX PARTE DONNY WELCH, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F05-43492 & F06-0600642 
IN THE CRIMINAL DISTRICT COURT NO. 7
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two charges of
sexual assault and sentenced to fifteen years' imprisonment for each charge.  
	The trial court issued findings of fact and conclusions of law and recommended that relief
be denied. Based on our review of the record and the trial court's findings of fact, we find that
applicant's claims that challenge the conviction are without merit. Therefore, we deny relief. 
 Applicant's claim for pre-sentence jail time credit is dismissed. Ex Parte Ybarra, 149 S.W.3d
147 (Tex. Crim. App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010).
Filed: March 28, 2012
Do not publish